DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-5) in the reply filed on 10 December 2021 is acknowledged.
Claims 6-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10 December 2021.

Claim Interpretation
Claim(s) 1-5 do not use “means for” (or “step for”) language, or generic placeholders for "means” coupled with functional language without recitation of sufficient structure for carrying out the claimed functions and therefore do not invoke 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirata et al. (US 6,873,367 B1) in view of Woodman (US 2010/0060747 A1).[claim 1]
Regarding claim 1, Hirata discloses an image capturing apparatus including an apparatus body to which an accessory is removably attached (Figures 15-18; image capturing apparatus including a body 380 to which an accessory 400 is removably attached ), wherein the apparatus body comprises: a first connection section which can be connected to the accessory (Figure 18, Connection section shown by pins 371; see also Figures 9-10, connection section 331); a first operation member which is disposed in a surface different from a surface where the first connection section is provided (Figures 15-16, release switch 327); and a second operation member (Figure 15; Item 395), wherein the accessory comprises: a second connection section which can be connected to the first connection section (Figures 17 and 18, Items 356/372; see also Figures 9-10); and a third operation section which is disposed in a surface different from the surface where the second connection section is provided, and is located in the vicinity of the second operation member in a state in which the accessory is attached to the apparatus body (Figures 16-17, Item 432), and wherein at least one function of the third operation member and at least one function of the second operation member are the same (c. 12, l. 28 – c. 13, l. 30; image quality selection).  However, Hirata does not disclose that the second operation member is disposed in the surface where the first connection section is provided as claimed.
Woodman discloses a similar camera system to that of Hirata including an image capture apparatus body (Figures 7-9; Item 702) to which an accessory is mounted (Figures 7-9, Item 730).  Woodman further discloses providing a connection section for connecting the body to the accessory [claim 2]
Regarding claim 2, Hirata in view of Woodman discloses the image capturing apparatus according to claim 1, wherein the first operation member and the third operation member are substantially on the same plane in a state in which the accessory is attached to the apparatus body (Hirata, Figure 16A; note that in the connected state the first operation member 327 and third operation member 432 are substantially on the same plane, e.g. a plane perpendicular to surface indicated by 430 and intersecting both operation members and additional operation member 422).[claim 3]
.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirata et al. (US 6,873,367 B1) in view of Woodman (US 2010/0060747 A1) in view of Official Notice.[claim 4]
Regarding claim 4, Hirata in view of Woodman discloses the image capturing apparatus according to claim 1 (see rejection above), but does not disclose wherein the second operation member includes a switch which can move vertically and laterally and perform selection.
However, Official Notice is taken that operation member switches which can move vertically and laterally to perform selection are well known input devices for an image capturing apparatus such as a camera.  Such switches, e.g. a cross key, allow a user to interact with multiple functions on the camera by providing a directional input for choosing an option and a press input to perform selection of the option thereby providing a simple interface which may be adapted to a number of uses.  Therefore, it would have bene obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to make the switch of Hirata in view of Woodman a switch which can move vertically and laterally and perform selection so that the switch may be adapted to performing a number of different functions and not be limited to solely an image quality selection, thereby expanding the usefulness of the switch interface.

s 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lai (US 2013/0343736 A1) in view of Woodman (US 2010/0060747 A1).[claim 1]
Regarding claim 1, Lai discloses an image capturing apparatus including an apparatus body (Figure 3) to which an accessory is removably attached (Figure 4, housing 1 may be considered an “accessory” to the enclosed camera), wherein the apparatus body comprises: a first operation member which is disposed in a surface (Figure 3; Paragraph 0014, 0047; multi-selector of the camera); wherein the accessory comprises: a third operation section which is disposed in a surface, and is located in the vicinity of the second operation member in a state in which the accessory is attached to the apparatus body (Figure 4, Item 19; Figures 3 and 5-9; Paragraphs 0046-0047; note that pad 19 is positioned within the vicinity of the multi-selector of the camera), and wherein at least one function of the third operation member and at least one function of the second operation member are the same (Paragraphs 0046-0050; note that pressing the pad 19 results corresponding operations of the multi-selector being activated, thus the two operation members would necessarily have the same function).  However, Lai does not explicitly disclose a second operation member disposed in a second surface of the apparatus body (Figure 5, Item 67) or a first connection section which can be connected to the accessory and a second connection section which can be connected to the first connection section as claimed.
Woodman discloses a similar image capturing apparatus including a camera body and a waterproof enclosure (Figure 1a).  Woodman further discloses that the camera body includes a first operation member/shutter button on a top surface (e.g. Figure 1, Item 112; Figure 7, Item 712; Paragraph 0033).   It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide such a first operation member/shutter button in the system of Lai so that a user may command image capture at a desired time.

While Woodman describes placing the second connection section on a surface different from a rear surface of the housing (e.g. the surface on which the third operation member of Lai is provided; see Figure 1a of Woodman), Woodman does not explicitly show placing the first connection section and the second operation member in the same surface.  However, doing so would require only a simple rearrangement of parts without changing the overall operation of the system.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to one having ordinary skill in the art at the time the invention was made to place the second operation member and the first connection section in the same surface, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.[claim 2]
Regarding claim 2, Lai in view of Woodman discloses the image capturing apparatus according to claim 1, wherein the first operation member and the third operation member are substantially on the same plane in a state in which the accessory is attached to the apparatus body (Lai, Figures 3 and 5; while not on a common plane, the two operation members are considered close enough to be [claim 3]
Regarding claim 3, Lai in view of Woodman discloses the image capturing apparatus according to claim 1, wherein the first operation member is disposed on a side surface of the apparatus body (Woodman, Figure 1a and 7; the top side surface), and wherein the second operation member is disposed on a rear surface of the - 48 -10200169US01 apparatus body, in the vicinity of the side surface where the first operation member is provided (Lai, Figure 3; rear surface on a right hand side of the device when looking at the rear surface; note that may be considered “in the vicinity” of the top surface where Woodman teaches placing the first operation member since it is disposed near a middle point of the device which would not be far from either the top or the bottom surface).[claim 4]
Regarding claim 4, Lai in view of Woodman discloses the image capturing apparatus according to claim 1, wherein the second operation member includes a switch which can move vertically and laterally and perform selection (Lai, Paragraphs 0047-0050; multi-selector providing up, down, right, left and OK functions).[claim 5]
Regarding claim 5, Lai in view of Woodman discloses the image capturing apparatus according to claim 1, wherein the apparatus body includes a protuberant portion provided on a rear surface of the apparatus body and having the second operation member disposed thereon (Lai, Figure 3; note raised portion on rear surface on which the second operation member is disposed) and wherein the accessory has a recessed portion for accommodating the protuberant portion when the accessory is attached to the rear surface of the apparatus body (Lai, Figures 4 and 5; note that for the structure of Figure 5 to be placed on a camera enclosed in the housing as shown in Figure 4, a recessed portion accommodating .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following show additional prior art systems in which an accessory may be mounted to a camera:
	Jannard et al.			US 2016/0295095 A1
	Shinohara et al.			US 8,792,050 B2
	Misawa et al.			US 2007/0268371 A1
	Watanabe et al.			US 2006/0008262 A1
	Mogamiya			US 6,272,290 B1
	Kowno et al.			US 5,917,545


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Timothy J Henn/               Primary Examiner, Art Unit 2698